Citation Nr: 0943063	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-39 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to an initial compensable disability rating 
for service-connected status post right hip fracture.

3.  Entitlement to an initial compensable disability rating 
for service-connected staphylococcus infection of the skin.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to 
November 2006.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In May 2009, the Veteran was scheduled to testify before a 
Veterans Law Judge at a videoconference hearing, but she 
failed to appear for the hearing. 

The issues of service connection for a right ankle disorder 
and an initial compensable disability rating for status post 
right hip fracture are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's staphylococcus infection to the skin is not 
manifested by any characteristic of disfigurement or any 
painful scars; does not consist of an area of at least six 
square inches; and does not cover at least five percent, but 
less than 20 percent, of the entire body, or at least five 
percent, but less than 20 percent, of exposed areas affected.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
service-connected staphylococcus infection of the skin have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 
4.118, Diagnostic Codes 7805 and 7820 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in January 2007 and 
July 2007.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate her claim, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence she was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that the claim at issue stems from an initial 
rating assignment.  In this regard, the United States Court 
of Appeals for Veterans Claims (Court) has held that an 
appellant's filing of a notice of disagreement (NOD) 
regarding an initial disability rating or effective date, 
such as the case here, does not trigger additional 38 
U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court 
has determined that to hold that 38 U.S.C.A. § 5103(a) 
continues to apply after a disability rating or an effective 
date has been determined would essentially render 38 U.S.C.A. 
§§ 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court then clarified its holding in Dingess, indicating 
that the holding was limited to situations where service 
connection was granted and the disability rating and 
effective date were assigned prior to the November 9, 2000 
enactment of the VCAA.  If this did not occur until after 
that date, as the case here, the Veteran is entitled to pre-
decisional notice concerning all elements of her claim, 
including the downstream disability rating and effective date 
elements.  Moreover, if she did not receive this notice, for 
whatever reason, it is VA's obligation to explain why the 
lack of notice is not prejudicial - i.e., harmless - error.  
See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008), that where a service 
connection claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to any 
downstream initial rating and effective date elements.  The 
Court added that its decision was consistent with its prior 
decisions in Dingess, Dunlap, and Sanders, supra.  In this 
regard, the Court emphasized its holding in Dingess that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, 
once an NOD has been filed, only the notice requirements for 
rating decisions and statements of the case (SOCs) described 
within 38 U.S.C.A. §§ 5104 and 7105 control as to further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id. 

In any event, the Veteran in this case does not contend, nor 
does the evidence show, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  Specifically, the RO provided the Veteran with 
downstream Dingess and increased rating notices pertaining to 
the disability rating and effective date elements of her 
higher initial rating claim in January 2007 and July 2007, 
with subsequent readjudication of her claim in November 2007, 
November 2008, and January 2009.  The Veteran also submitted 
several statements throughout the course of the appeal in 
support of her claim.  She also has been provided two VA 
examinations in connection with her claim.  Thus, any 
presumption of prejudice has been rebutted.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and private 
treatment records as identified and authorized by the 
Veteran.  She also has provided additional private treatment 
records.  Further, the Veteran was afforded, but failed to 
avail herself of, an opportunity to provide testimony in 
support of her claim in May 2009.  The VA also has provided 
the Veteran with VA examinations in connection with her 
claim.  The Veteran also has submitted numerous statements in 
support of her claim.  Thus, there is no indication that any 
additional evidence remains outstanding.  The duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of her 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

For claims involving an initial rating assignment, as the 
case here, the Board is required to evaluate all the evidence 
of record reflecting the period of time between the effective 
date of the initial grant of service connection (here, 
November 22, 2006) until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  That is to say, the Board must consider whether 
there have been times since the effective date of the 
Veteran's award when her disability has been more severe than 
at others.  See again Fenderson, 12 Vet. App. at 125-26. 

The Board now turns to the Veteran's noncompensable 
disability rating for staphylococcus infection of the skin, 
which is rated under Diagnostic Codes 7805 (scars, other 
(including linear scars) and other effects of scars evaluated 
under diagnostic codes 7800, 7801, 7802, and 7804) and 7820 
(infections of the skin not listed elsewhere (including 
bacterial, fungal, viral, treponemal, and parasitic 
diseases)).  38 C.F.R. § 4.118.  

Under Diagnostic Code 7805, which rates scars and other 
effects of scars evaluated under Diagnostic Codes 7800, 7801, 
7802, and 7804, disabling effects not considered in a rating 
provided under the aforementioned diagnostic codes are to be 
evaluated under an appropriate diagnostic code.  38 C.F.R. § 
4.118.  Under Diagnostic Code 7820, infections of the skin 
are to be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 
7804, or 7805), or dermatitis (Diagnostic Code 7806), 
depending on the predominant disability.  Id.  

Diagnostic Code 7800 concerns scars of the head, face, or 
neck due to burns or other causes, or other disfigurement of 
the head, face, or neck.  Diagnostic Code 7800 provides that 
a skin disorder with one characteristic of disfigurement of 
the head, face, or neck is rated 10 percent disabling.  A 
skin disorder of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement, 
is rated 30 percent disabling.  A skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with four or five 
characteristics of disfigurement, is rated 50 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with six or more 
characteristics of disfigurement, is rated 80 percent 
disabling.  38 C.F.R. § 4.118.  Note (1) to Diagnostic Code 
7800 further provides that the 8 characteristics of 
disfigurement, for purposes of rating under 38 C.F.R. § 
4.118, are:  scar is 5 or more inches (13 or more centimeters 
(cm.)) in length; scar is at least one-quarter inch (0.6 cm.) 
wide at the widest part; surface contour of scar is elevated 
or depressed on palpation; scar is adherent to underlying 
tissue; skin is hypo-or hyper-pigmented in an area exceeding 
six square inches (39 square (sq.) cm.); skin texture is 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue is missing in an area exceeding six square inches (39 
sq. cm.); skin is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).
 
Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep and nonlinear.  Scars 
that are deep or that cause limited motion in an area or 
areas exceeding six square inches (39 sq. cm.), but less than 
12 square inches (77 sq. cm.), are rated 10 percent 
disabling.  Scars in an area or areas exceeding 12 square 
inches (77 sq. cm.), but less than 72 square inches (465 sq. 
cm.), are rated 20 percent disabling.  Scars in an area or 
areas exceeding 72 square inches (465 sq. cm.), but less than 
144 square inches (929 sq. cm.), are rated 30 percent 
disabling.  Scars in an area or areas of or exceeding 144 
square inches (929 sq. cm.) are rated 40 percent disabling.  
Note (1) to Diagnostic Code 7802 provides that a deep scar is 
one associated with underlying soft tissue damage.  Note (2) 
provides that scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial and nonlinear.  
Superficial scars that consist of an area or areas of 144 
square inches (929 sq. cm.) or greater are rated 10 percent 
disabling.  Note (1) to Diagnostic Code 7802 provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  Notes (2) provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for one or 
two superficial scars that are painful or unstable on 
examination.  Three or four superficial scars that are 
painful or unstable are rated as 20 percent disabling.  Five 
or more scars that are unstable or painful are rated as 30 
percent disabling.  Note (1) to Diagnostic Code 7804 provides 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2) 
provides that if one or more scars are both unstable and 
painful, add 10 percent to the evaluation that is based on 
the total number of unstable or painful scars.  Note (3) 
provides that scars evaluated under Diagnostic Codes 7800, 
7801, 7802, or 7805 may also receive an evaluation under this 
Diagnostic Code, if applicable.  38 C.F.R. § 4.118. 

Diagnostic Code 7806 provides ratings for dermatitis or 
eczema.  Dermatitis or eczema is to be rated under either the 
criteria under Diagnostic Code 7806 or to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7804, or 7805), 
depending upon the predominant disability.  

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than five percent of the entire body or less 
than five percent of exposed areas affected, and no more than 
topical therapy is required during the past 12-month period, 
is rated as noncompensably (0 percent) disabling.  Dermatitis 
or eczema that involves at least five percent, but less than 
20 percent, of the entire body, or at least five percent, but 
less than 20 percent, of exposed areas affected, or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period, is 
rated 10 percent disabling.  Dermatitis or eczema that 
involves 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, is rated 30 
percent disabling.  Dermatitis or eczema that involves more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period, is rated 60 
percent disabling.  38 C.F.R. § 4.118. 

In this case, there is insufficient evidence of the symptoms 
required for a 10 percent disability rating.  38 C.F.R. 
§ 4.7.  Specifically, no evidence of record indicates any 
complaint of staphylococcus infections to the skin in 2006.  
A VA examination in February 2007 revealed that the Veteran's 
skin at the time was warm and dry; had good color and good 
turgor; and without evidence of cellulitis, folliculitis, 
acne, or insect bites.  She had a 1 cm. x 1 cm. well-healed 
scar in her right upper lateral back and a 1 cm. x 1 cm. 
circular scar on her left hip.  Both scars were very faint 
and well-healed.  See VA examination report dated in February 
2007.  

A private treatment record dated in April 2007 noted that the 
Veteran had multiple boils that were well-healed.  See 
private treatment record from G.W. Horn, M.D., dated in April 
2007.  In October 2007, the Veteran was treated for an 
infection to her ear lobe.  See private treatment record from 
Ocean Springs Family Medical Clinic dated in October 2007.  
There are no medical records subsequent to October 2007 
indicating complaint of, or treatment for, staphylococcus 
infections to the skin.  Further, during a VA examination in 
September 2008, the Veteran reported no active infection and 
had no complaints regarding her skin at the time.  See VA 
examination report dated in September 2008.  

The Board notes that other diagnostic codes for disabilities 
of skin that provide a compensable rating are not more 
appropriate because the facts of this case do not support 
their application.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7807-7819, and Diagnostic Codes 7821-7833.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and 
evidence).  

Accordingly, the Board finds that the preponderance of the 
evidence is against an initial compensable disability rating 
for the Veteran's skin disorder.  38 C.F.R. 
§ 4.3.

The Board adds that it does not find that the Veteran's 
service-connected staphylococcus infection to the skin should 
be increased for any other separate period based on the facts 
found during the appeal period.  Fenderson, 12 Vet. App at 
125-26.  Since the effective date of her award, this 
disability has never been more severe than contemplated by 
its existing rating, so the Board cannot "stage" her 
ratings.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that service-connected staphylococcus 
infection to the skin interferes with the Veteran's ability 
to work.  Furthermore, there is no evidence of exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest she is not adequately compensated for this disability 
by the regular Rating Schedule.  VAOPGCPREC 6-96.  See also 
38 C.F.R. § 4.1 (indicating disability ratings are based on 
the average impairment of earning capacity and that, 
generally, the degrees of disability specified [in the rating 
schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability).


ORDER

An initial compensable disability rating for service-
connected staphylococcus infection of the skin is denied.


REMAND

Before addressing the merits of the Veteran's claim for 
service connection for a right ankle disorder and for an 
initial compensable disability rating for status post right 
hip fracture, the Board finds that additional development of 
the evidence is required.

First, the Veteran has identified private treatment records 
from Healthworks, with regard to treatment for her right hip 
and right ankle, that have not been associated with the 
claims file.  In this regard, VA's duty to assist pertains to 
obtaining records of the Veteran's relevant VA medical 
treatment.  38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  VA also 
has a duty to make reasonable efforts to obtain relevant 
records, including private records that the claimant 
adequately identifies, and notify the claimant of such 
efforts whenever it is unable to obtain such records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that 
the RO had attempted to obtain treatment records from 
Healthworks, but no response from the facility has been 
received.  Because any record of treatment for these 
disabilities would be relevant to the Veteran's claim, the RO 
should make further attempts to obtain these records, and, if 
they no longer exist, must make this express declaration to 
confirm that further attempts to obtain them would be futile.  
The Veteran also has to be apprised of this.

Further, a VA examination is needed to determine the current 
nature, severity, and etiology of the Veteran's right ankle 
disorder.  The Veteran asserts that she had a right ankle 
stress fracture during service, and has suffered from 
problems in her right ankle since.  See the Veteran's claim 
dated in December 2006.  In this regard, in disability 
compensation (service-connection) claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence of in-service incurrence or 
aggravation of a disease or injury, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service, but 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  

Here, a review of STRs indicates that the Veteran complained 
of, and received treatment for, right ankle pain in February 
2006, when she reported twisting her ankle, and in June 2006.  
Impression at the time of the February 2006 treatment was 
tendonitis.  The Veteran also reported a stress fracture in 
her right ankle in February 2006 on her separation 
examination report dated in August 2006.  However, the 
separation examination found no clinical abnormalities with 
her feet or ankles.
  
Post-service, records of evidence reflect that the Veteran 
complained of right ankle pain and swelling during the VA 
examination in February 2007.  She had no pain upon palpation 
in her right ankle, and had a full range of motion.  The feet 
and arches were normal.  She was diagnosed with status post 
stress fracture of the right ankle.  See VA examination 
report dated in February 2007.  Subsequently, she sought 
treatment for right ankle pain and was diagnosed with sprain 
strain in the right ankle.  See private treatment records 
from Bienville Orthopedic Specialist dated in April 2008.  

Thus, in light of the medical evidence showing treatment for 
problems with the right ankle in service, current persistent 
complaints of problems with the ankle, a current diagnosis of 
sprain strain in the right ankle, and the Court's decision in 
McLendon, a comprehensive VA medical examination and opinion 
are needed to determine the exact nature and etiology of her 
right ankle disorder and whether any current right ankle is 
traceable back to her military service.  

Finally, a remand is necessary to clarify the findings of the 
September 2008 VA examiner with regard to the Veteran's right 
hip fracture.  A review of the claims file shows that, during 
the examination, the Veteran reported a dull, aching pain 
since 2005; weakness in her right hip that caused her to fall 
twice in the previous three years; limited motion; and 
inability to extend or when running.  Her reflexes were found 
to be 1+, which is indicative of low normal and somewhat 
diminished.  She had a range of motion in her right hip of 
zero to 60 degrees in flexion, zero to ten degrees in 
extension, zero to 12 degrees in abduction, zero to 16 
degrees in adduction, zero to 26 degrees in external 
rotation, and zero to 30 degrees in internal rotation.  This 
range of motion indicates a limitation of motion.  However, 
the VA examiner indicated that the subjective complaints 
appeared inconsistent with the documented objective evidence.  
He also failed to address additional limitation of motion due 
to more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, pain on pressure or 
manipulation, and muscle spasm.  

In this regard, the Court has found that, once VA undertakes 
the effort to provide an examination when developing a claim, 
it must provide an adequate one, or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Pursuant to 38 
C.F.R. § 4.2, it is incumbent upon the rating board to return 
an examination report as inadequate if it does not contain 
sufficient detail.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ascertain 
whether she had any relevant treatment at 
a VA facility since discharge from service 
in November 2006.  If so, obtain all 
pertinent records of any medical treatment 
for the Veteran's right ankle disorder and 
skin infections from the appropriate VA 
Medical Center (VAMC) dated from November 
2006 to the present.  Also contact the 
Veteran to identify additional private 
physicians from whom she received 
treatment for the aforementioned 
disabilities since November 2006.  If any 
private treatment records exist, the RO 
also should ask the Veteran to provide 
authorization of release for these records 
and obtain them or ask the Veteran to 
submit such records.  All attempts to 
secure these records, and any response 
received, must be documented in the claims 
file.  If no records are available, a 
response to that effect is required and 
should be documented in the file. 

2.  Schedule the Veteran for a VA 
orthopedic examination, by an appropriate 
specialist, to determine the nature and 
etiology of any current right ankle 
disorder.  

The claims file must be made available for 
review of the pertinent medical and other 
history, particularly the records of any 
relevant treatment.  The examination 
should include any necessary diagnostic 
testing or evaluation.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate whether 
the Veteran currently has any right ankle 
disorder, and if so, whether it is at 
least as likely as not that any current 
right ankle disorder is related to her 
military service.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible.

The Veteran is hereby advised that failure 
to report for her scheduled VA 
examination, without good cause, may have 
adverse consequences for her claim.  

3.  Request that the previous September 
2008 VA examiner provide an addendum to 
his previous opinion regarding the 
Veteran's status post right hip fracture, 
if that physician is still available.  
Specifically, the physician should review 
the Veteran's claims file, including all 
post-service treatment records with regard 
to treatment for her right hip and a 
complete copy of this remand.  

The examiner is to provide a clarification 
as any current symptomatology, including 
any functional loss associated with the 
right hip disability due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity or 
atrophy of disuse, pain on pressure or 
manipulation, and muscle spasm.  

The examiner should also specify any 
additional limitation of motion due to any 
of these factors, including during 
prolonged, repetitive use of right hip, or 
when, for example, the Veteran's symptoms 
are most problematic ("flare-ups").  
If there is no objective evidence of these 
symptoms, the examiner should so state.

Finally, the examiner should also indicate 
the effect the Veteran's status post right 
hip fracture has on her ability to obtain 
and maintain gainful employment.

Another VA examination is not necessary in 
order to provide this opinion, unless the 
previous VA examiner listed on the 
September 2008 report is unavailable, and 
a new examiner indicates a physical 
examination is necessary in order to 
adequately answer the question posed. 

The Veteran is hereby advised that failure 
to report for her scheduled VA 
examination, without good cause, may have 
adverse consequences to her claim for a 
higher rating.  

4.  After completing the above 
development, the RO should readjudicate 
the Veteran's claim for service connection 
for a right ankle disorder and for an 
initial compensable disability rating for 
status post right hip fracture, 
considering the VA examinations and any 
new evidence secured since the January 
2009 supplemental SOC (SSOC).  If the 
claim is not granted to the Veteran's 
satisfaction, send her and her 
representative another SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


